Citation Nr: 0023618	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-32 635A	)	DATE
	)
	)


THE ISSUE

1.  Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in an October 3, 1996 
decision to deny an appeal for service connection for a low 
back disorder and right ear hearing loss.

2.  Whether the Board committed CUE a December 12, 1996 
decision to deny a claim of entitlement to a 10 percent 
disability rating for multiple noncompensable service-
connected disabilities under the provisions of 38 C.F.R. 
§ 3.324 (1995).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1989. 

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an October 3, 
1996 Board decision and a December 12, 1996 Board decision.  
While neither the veteran nor the representative correctly 
identified the December 12, 1996 Board decision, but instead 
referred to nonexistent October 12, 1996 and November 12, 
1996 Board decisions, it appears this was in the nature of a 
typographical error, as the issues addressed in the December 
12, 1996 Board decision were also before the Board at the 
time of the November 30, 1994 Board Remand and the October 3, 
1996 Board Remand of these issues (which were referenced by 
either the moving party or his representative). 


FINDINGS OF FACT

1.  The moving party has not set forth clearly and 
specifically an alleged CUE of fact or law in the October 3, 
1996 Board decision, has not clearly and specifically set 
forth the legal or factual basis for any such allegations of 
error, and has not clearly and specifically set forth why the 
result would have been manifestly different but for any 
alleged error. 

2.  The moving party has not set forth clearly and 
specifically an alleged CUE of fact or law in the December 
12, 1996 Board decision, and has not clearly and specifically 
set forth why the result would have been manifestly different 
but for any alleged error. 


CONCLUSIONS OF LAW

1.  The moving party's claim of CUE, in the October 3, 1996 
Board decision which denied appeals for service connection 
for a low back disorder and right ear hearing loss, is 
legally insufficient.  38 U.S.C.A. § 7111 (West 1991); 38 
C.F.R. 
§§ 20.1400-20.1411 (1999).

2.  The moving party's claim of CUE, in the December 12, 1996 
Board decision which denied an appeal for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (1995), is legally 
insufficient.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. §§ 
20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after the 
date of enactment of the statute, November 21, 1997.  See 
38 C.F.R. § 20.1400. 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 


In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
United States Court of Appeals for Veterans Claims (Court) 
has defined CUE as an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In this case, the October 3, 1996 Board decision entered 
conclusions of law that claims for service connection for a 
low back disorder and right ear hearing loss were not well 
grounded.  The December 12, 1996 Board decision entered a 
conclusion of law that the appellant had failed to comply 
with VA regulations requiring attendance at a VA examination 
in order to evaluate the claims for increased ratings for 
service-connected disabilities.  The Board denied the claim 
for multiple noncompensable service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324 (1995). 

The moving party contends that the October 3, 1996 Board 
decision is erroneous in the following manner: the decision 
to deny service connection for a low back disorder contains 
"double talk"; and the decision to deny service connection 
for right ear hearing loss "was based on other tests 
performed which causes a doubt to exist of such tests."  The 
moving party contends that the December 12, 1996 Board 
decision is "totally wrong" in its determination that 
residuals of a left ear perforation "did not require 
frequent periods of hospitalization, or present marked 
interference with employment" because he had experienced 
problems with hearing and chronic pain from left ear surgery 
which had created problems with his employment, and is 
factually inaccurate in its finding of fact that the veteran 
could not be found and that VA had no current address for 
him.

After review of the evidence of record, the Board concludes 
that the moving party has not set forth specific allegations 
of error, either of fact or of law, in the October 3, 1996 
decision by the Board.  The controlling regulation provides 
that a motion for CUE in a Board decision "must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error."  38 C.F.R. § 20.1404(b).  The Court has held 
that "[i]f a claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity as to what the 
alleged error is."  Merely to aver that there is CUE in a 
case is not sufficient to raise the issue.  Fugo, 6 Vet. App. 
at 43-44.

With regard to the October 3, 1996 Board decision, the moving 
party has not set forth clearly and specifically an alleged 
CUE of fact or law in this Board decision.  For example, he 
does not specify that the "double talk" is alleged to be 
error of fact or law, and does not specify how the Board's 
consideration of unspecified "other tests" constituted 
consideration of inaccurate facts or was legally erroneous.  
He appears to generally disagree with the conclusion of the 
denial of service connection for a low back disorder, and to 
generally disagree with the way the evidence was weighed for 
and against his claim for service connection for right ear 
hearing loss.  The moving party has offered little more than 
a disagreement with the results in the Board's October 3, 
1996 decision.  However, mere disagreement as to how the 
facts were weighed or evaluated cannot constitute CUE.  
38 C.F.R. § 20.1403(d); see Luallen v. Brown, 8 Vet. App. 92 
(1995); see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994) 
(asking Board simply to reweigh the evidence can never rise 
to the stringent definition of CUE).  Additionally, the 
moving party has not set forth why the result would have been 
manifestly different but for any alleged error in the October 
3, 1996 Board decision.  

Likewise, the Board now concludes that the moving party has 
not set forth clearly and specifically an allegation of CUE, 
and has not set forth clearly and specifically why the result 
would have been manifestly different but for an alleged error 
of fact in the December 12, 1996 Board decision.  While the 
moving party alleges error, the error pertains to a failure 
of due process in granting notice to attend a VA examination, 
which resulted in the failure of the duty to assist under 38 
U.S.C.A. § 5107(a) by providing him a VA examination.  
However, while such failure of due process has been alleged, 
the error alleged is not, ipso facto, CUE, because the 
regulation specifically provides that the Secretary's failure 
to fulfill the duty to assist is not CUE.  38 C.F.R. 
§ 20.1403(d).   In this regard, the regulation also provides 
that "[n]on-specific allegations of failure to follow 
regulations or failure to give due process, or any general, 
non-specific allegations of error, are insufficient to 
satisfy the requirement of [specific allegations]."  38 
C.F.R. § 20.1404(b); cf. Fugo at 43 (appellant's complaints 
that evidence favorable to his case was ignored and general 
allegations of failure to properly apply regulatory and 
statutory provisions found lacking in specificity). 
 Moreover, even if the alleged error were specific, the 
moving party has not clearly and specifically set forth why 
the result would have been manifestly different but for any 
alleged error.  See 38 C.F.R. § 20.1403(c) (only CUE if 
absence of Board error would have "manifestly changed the 
outcome when it was made").   

The Court has held that where, as in this case, the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law." 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), quoting 
Gardner v. Derwinski, 1 Vet. App. 584, 586-87 (1991).  See 
Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995).  In this case, there are no 
specific contentions of error of fact or law in the October 
3, 1996 Board decision, and there are no specific allegations 
that an alleged error in the December 12, 1996 Board decision 
is CUE, or such error would have manifestly resulted in a 
different result.  Accordingly, in the absence of any 
specific allegations of CUE, the motion is denied.


ORDER

As the veteran has not specifically alleged clear and 
unmistakable error of law or fact in the Board decision of 
October 3, 1996, the motion as to all issues is denied.

As the veteran has not specifically alleged clear and 
unmistakable error of law or fact in the Board decision of 
December 12, 1996, the motion is denied.


		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals


 


